Citation Nr: 0117892	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  99-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the residuals of a 
herniated nucleus pulposus (of the lumbar spine), currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 13 years, to 
include a period of active duty from March 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that continued the veteran's service 
connected residuals of a herniated nucleus pulposus at a 40 
percent evaluation.


FINDING OF FACT

The veteran's residuals of a herniated nucleus pulposus (of 
the lumbar spine) are currently manifested by constant pain, 
severe limitation of motion, and bilateral sciatica.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the 
residuals of a herniated nucleus pulposus (of the lumbar 
spine) have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate this claim.  The veteran was afforded a VA 
examination, and a report of that examination was associated 
with the claims folder.  Further, the veteran's service 
medical records were obtained and associated with the claims 
folder, and such records appear to be intact.  Thus, under 
the circumstances in this case, and in light of the favorable 
decision below, VA has satisfied its duties to notify and 
assist the veteran in this case.  Therefore, further 
development and further expending of VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5103A, 5107).

The veteran and his representative contend that an increased 
rating is warranted for the veteran's back disability.  
Specifically, the veteran contends that his back disability 
has increased in severity to the point where he suffers from 
constant pain, and has had to reduce his working hours.

A review of the record reflects that service connection was 
established at a 20 percent level by a June 1976 decision.  
This decision was based on service medical records which 
indicated that the veteran underwent a lumbar myelogram and 
laminectomy, L5-S1, with excision of the L5-S1 disc, and on 
the results of a VA examination, which showed the veteran to 
have straight leg raising to 50 degrees with tension in the 
lumbosacral region, and that he could bend forward to 60 
degrees with tension in the lumbosacral region with spasms of 
the paravertebral muscles.

A rating decision dated January 1987 confirmed this decision.  
A rating decision dated May 1987 granted the veteran a 
temporary total rating from November 1987 to March 1987.  At 
that time the veteran was also granted an increased rating, 
to 40 percent.  A rating decision dated March 1988 continued 
the veteran's 40 percent evaluation.

In August 1998, the veteran applied for an increased rating 
for his back disability.  Essentially, it is maintained that 
the evaluation currently assigned for the veteran's service-
connected back disability is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record includes the reports of VA outpatient treatment, and 
of a VA examination.

Various reports of VA outpatient treatment indicate that the 
veteran was seen several times during 1997 and 1998 for 
complaints of back pain.

Of particular note is the report of VA outpatient treatment 
dated August 1998, which indicates that the veteran reported 
that he had a stiff back in the morning, and that he was 
unable to work for longer than a half day.  The veteran found 
it was difficult to rise from a squat or stoop with decreased 
strength in the legs.  He noted that a car ride was always 
aggravating to his back.

In the veteran's claim for increase, dated August 1998, he 
indicated that he was in constant pain, and had problems 
sleeping at night due to his pain.  Further, the veteran 
noted that he had problems walking up and down stairs, 
bending, and sitting up or down.  The veteran indicated that 
he had trouble traveling.  He indicated that the medication 
that he took for his back disability did not help him a great 
deal and limited him from driving and working.  The veteran 
reported that he had cut back his hours working to 20 per 
week, due to his back condition, and that it was still 
difficult for him to perform 20 hours a week on the job due 
to his back.

The veteran received a VA examination in December 1998.  The 
report of that examination indicated that the veteran 
reported pain on a constant basis, which he treated with 
medication. The veteran reported that any prolonged standing 
or sitting created discomfort, and that being supine or 
walking would provide relief.  The veteran indicated that he 
did use a back brace or support as needed.  He indicated that 
he could not do any lifting or bending at that time.  He 
reported that he switched to working from full time to part 
time in 1997, because of his back discomfort.

Upon examination, observation of the lumbar spine revealed no 
muscle spasms, no postural abnormalities, and no fixed 
deformities.  Movement of the lumbar spine revealed flexion 
to 20 degrees, extension to 0 degrees, lateral flexion to the 
left of 10 degrees, to the right 25 degrees, and rotation 
bilaterally to 20 degrees.  The veteran had positive straight 
leg raising bilaterally at 45 degrees.  The examiner noted 
that X-rays taken that day showed spondylosis and disk 
disease of L4-S1.  Surgical changes were noted at L5-S1.  The 
examiner offered a diagnosis of limited range of motion of 
the lumbar spine, with X-ray indications of spondylosis and 
degenerative disk disease of L4-S1, with surgical changes at 
L5/S1, and bilateral sciatica with straight leg raising.

As noted, it is maintained that the 40 percent disability 
evaluation currently assigned to the veteran's back 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected back 
disability is currently rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000), for 
intervertebral disc syndrome.  A 40 percent rating is 
warranted under that Code for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating, the highest available under this Code, 
would be warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000), for limitation of motion of the 
lumbar spine.  Under that Code, the highest rating available 
is 40 percent, for severe limitation of motion of the lumbar 
spine.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 60 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Specifically, the Board notes that the veteran, in 
his VA examination dated December 1998, reported constant 
pain, and examination revealed a severe limitation of motion, 
and bilateral sciatica. The Board finds that this level of 
disability, resolving all doubt in favor of the veteran, is 
sufficient to warrant a 60 percent evaluation, the highest 
available under Diagnostic Code 5293.  A rating under 
Diagnostic Code 5292 would be inappropriate, since the 
highest rating under that code is 40 percent, lower than the 
rating the veteran would be entitled to under 5293.

Moreover, since the evidence of record does not document a 
finding of complete, unfavorable ankylosis of the spine 
(Diagnostic Code 5286), or residuals of a fractured vertebra, 
with cord involvement requiring that the veteran be bedridden 
or wear long leg braces (Diagnostic Code 5285), as required 
for a rating higher than 60 percent, the Board determines 
that the veteran's service-connected herniated nucleus 
pulposus of the lumbar spine is most appropriately evaluated 
at the 60 percent rate under Diagnostic Code 5293. 


ORDER

Entitlement to an evaluation of 60 percent for the residuals 
of a herniated nucleus pulposus (of the lumbar spine) is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

